ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Iris Kim, Inc.                                )      ASBCA No. 61048
                                              )
Under Contract No. M00263-14-D-I002           )

APPEARANCE FOR THE APPELLANT:                        Francis E. Purcell, Jr., Esq.
                                                      Thompson Hine LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Brian S. Smith, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of this appeal for an inordinate length of time due to factors not within the
control of the Board. Accordingly, this appeal is hereby dismissed without prejudice
pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate the
appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

       Dated: August 20, 2018

                                                                   /1~
                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61048, Appeal of Iris Kim, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeais
                                                                                            I
                                                                                            l